Title: To Thomas Jefferson from Spencer Roane, 8 June 1822
From: Roane, Spencer
To: Jefferson, Thomas


Dear Sir
Spring-Garden, near Hano Town
June 8. ’22.
I did not receive until yesterday, your favour of 31st ulto, with it’s enclosures—I learn with very great concern, that a pecuniary Embarrassment is hanging ever you, arising from your friendship for a man, in whom, at the time, we all had the highest confidence. all your friends take a deep interest in the serenity of the Evening of your life. I add my earnest prayer, that it may be as tranquil and as happy, as the meridian and progress of that life, has been useful and illustrious.With these sentiments, it gives me pleasure to say, that I see no reasonable objection to my yielding to your wish, on the case you have propounded. It Cannot be improper to pass an opinion upon a Case, which Can never come before me.—yet I cannot, instantly, turn my attention to this Case, to my own satisfaction: nor, probably, until my return to Richmond, after Harvest, say in  about three weeks from this time. I cannot do it sooner, for want of books, and from the present feeble state of my health. all my law-books are at Richmond, and it may be necessary to consult some of them, in forming the opinion requested. My health is, also, far from being good. It has been very delicate, and I have been reduced low: but, by attending strictly to my diet, in the Country, & taking exercise on horse back, it is greatly mended: and, unless I am overpowered by the warm weather, I hope it will be completely restored; or, at least, that I shall be rendered better able to attend to business, than at present.If this delay should not be inconvenient to you, I will, with pleasure, undertake the business on my return to Richmond. Under that idea I retain the papers: or, in the Contrary Event, I would promptly return them to you. A Notification to the last Effect, directed to Richmond, would speedily reach me.with the most sincere respect & Esteem, I am, Dear sir, your friend & Servant.Spencer Roane